DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 13 September 2021 have been fully considered but they are not persuasive.
The applicant’s arguments against the previously given rejections, both the 35 U.S.C. 102 and 35 U.S.C. 103, hinge on three assertions, each being an assertion that Li et al. fails to teach a different aspect of the independent clams (1, 14, and 17).
Looking at the first assertion, applicant argues that Li et al. does not teach “a centralized cache shared with other database systems”. The broadest reasonable interpretation of the stated aspect is a single cache used by multiple databases, which applicant appears to agree Li et al. teaches. Looking specifically at “database systems”, the broadest reasonable interpretation is that of multiple database systems liked together, such as multiple databases networked together, which aptly describes a datacenter as laid out by Li et al. Specifically, [0019] “the underlying physical storage technology can include storage area networks (SAN), direct-attached storage (DAS), network attached storage (NAS), and so on.” shows that the storage can be on the same or different machines, while [0020] “A data object can reside entirely on a disk storage device that comprises the disk storage system 102 or can be distributed across multiple disk storage devices in the disk storage system 102.” shows that the data 
Second, applicant asserts the Li et al. does not teach “generating a database command for processing data of the table, the command referencing the identifier.” As Li et al. notes, [0026] “Each data table in the database can be stored in its own data object 104.” Since, as examiner noted in the previous office action, the broadest reasonable interpretation of a database command includes the I/O operations, and Li et al. describes data objects being referenced by a UUID, then the I/O operations done on data objects which are database tables represent database commands referencing the identifier. The data blocks in Li et al. are not separate from data object, but rather represent smaller pieces of a data object. As such a read operation would include both the data object identifier and data block identifiers. This is done because Li et al. does finer grain caching than the application as claimed does. Thus some pieces of the requested data may be cached while others are not. 
Third, applicant asserts that the UUID used by Li et al. is not used for multiple database systems using a central cache, or that the UUID applies to specific versions of a data object. As Li et al. describes a system which handles data objects spread out across multiple machines while utilizing a central cache (see examiner remarks regarding the first remarked point), and those data objects utilize UUIDs as applicant reiterates, the UUID would be used across the multiple databases. As for the versioning of data, different versions of a table are, by definition, not the same. As such a unique identifier would necessarily be different for each distinct data object.
The remaining remarks, about both the 102 rejection as well as the 103 rejection, rely on the aforementioned arguments regarding the independent claims 1, 14, and 17. Those arguments not being persuasive both the previously given rejection of claims 1, 3-5, 10, 14, and 17 under 35 U.S.C. 102 and the previously given rejection of claims 2, 6-9, 12, 13, 15, 16, and 18-20 under 35 U.S.C. 103 are upheld.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 10, 14, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. US PG Pub 20200175074 A1.
Regarding claims 1, 14, and 17, Li et al teaches A method for processing data of a database system, the database system configured to connect to a centralized cache shared with other database systems (Li et al. [0022] "The datacenter 100 can include a shared cache module 106."), the method comprising: receiving a request for processing data of a table of the database system (Li et al. [0052] "the cache manager 114 can receive an I/O operation to read data from or write data to a data object 104 specified in the received I/O operation.", where according to Li et al. [0026] "Each data table in the database can be stored in its own data object 104."); determining a unique identifier of a version of the table using a common identification method of the database systems (Li et al. [0020] "Regardless of the nature and structure of the data in a data object 104, the data object can be identified by a universally unique identifier (UUID)."); generating a database command for processing data of the table, the command referencing the identifier (Li et al. [0030] "Each entry 206 can include a data block list 212 that records identifiers of unique data blocks cached in the associated partition.", Li et al. [0056] "For a read operation, data that is already cached can be read from the cache partition."); determining if the cache comprises results of a same command with the same identifier (Li et al. [0056] "the cache manager 114 can traverse or otherwise search the linked list of cache slots that constitute the partition associated with the data object identified in the received I/O operation."): and processing the command at the database system or retrieving the results of the command from the cache based on whether the cache comprises the results (Li et al. [0056] "For a read operation, data that is already cached can be read from the cache partition. Data that is not already cached can be read in from the disk storage system 102 and cached in one or more available cache slots in the cache memory 112").
Examiner finds that the broadest reasonable interpretation of "a database command" includes a generic "read operation".
Regarding claim 3, Li et al. teaches wherein the database system comprises further tables, the method further comprising repeating the receiving, the determining a unique identifier, the generating, the determining if the cache comprises results of a same command with the same identifier, and the processing for one or more tables of the further tables (Li et al. [0022] "The datacenter 100 can include a shared cache module 106. In some embodiments in accordance with the present disclosure, the shared cache module 106 can serve as a global cache to cache frequently accessed data within the data object (workloads) of the datacenter 102.").
Regarding claim 4, Li et al. teaches wherein the receiving of the request is performed before the determining of the unique identifier (Li et al. [0053] "the cache manager 114 can determine an object identifier (e.g., UUID) of the data object from the received I/O operation.").
Regarding claim 5, Li et al. teaches wherein the receiving of the request is performed after the determining of the unique identifier (Li et al. [0050] "system calls can return a suitable handle that the application can then use to identify the data object 104 for read and write operations").
Regarding claim 10, Li et al. teaches before determining the identifier, determining that the table is a shared with at least part of the other database systems (Li et al. [0024] "The shared cache module 106 can be used to cache data relating to the data object 104 rather than the actual data comprising the data object, such data is often referred to as “metadata.” […] An LBA-to-PBA map is metadata that maps a logical block of data to its physical location in the disk storage system 102.").
Regarding claim 14, Li et al. teaches a computer program product for processing data of a database system, the database system configured to connect to a centralized cache shared with other database systems, the computer program product comprising a computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code executable by a processor to cause the processor to perform a method (Li et al. [0040] "System memory 414 (sometimes referred to as main memory) can be any type or form of storage device or storage medium capable of storing data and/or other computer-readable instructions and comprises volatile memory and/or non-volatile memory."). For the remaining aspects of claim 14 see examiner’s remarks on claim 1 above.
Regarding claim 17, Li et al. teaches a system comprising: a database system configured to connect to a centralized cache shared with other database systems (Li et al. [0021] "a database application may store its data tables (user accessible) in corresponding data objects 104 on the disk storage system 102", Li et al. [0022] " the shared cache module 106 can serve as a global cache to cache frequently accessed data within the data object (workloads) of the datacenter 102."); one or more processors (Li et al. [0041] "In some embodiments, computing system 400 can include one or more components or elements in addition to processing unit 412 and system memory 414."); and a computer-readable storage medium, coupled to the one or more processors, storing program instructions that, when executed by the one or more processors, cause the one or more processors to perform a method (Li et al. [0042] "Internal data storage 416 can comprise non-transitory computer-readable storage media to provide nonvolatile storage of data, data structures, computer-executable instructions, and so forth to operate computing system 400 in accordance with the present disclosure. For instance, the internal data storage 416 can store various program and data modules 430"). For the remaining aspects of claim 17 see examiner’s remarks on claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6-9, 12, 13, 15, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US PG Pub 20200175074 A1 as applied to claim 1 above, and further in view of Creamer et al. US PG Pub 20140143501 A1.
Regarding claims 2, 15, and 18, Li et al. teaches a cache which stores and returns data in response to user requests, however the cache clears out cached data as the cache space fills up. Thus Li et al. does not teach comparing a processing cost of processing the command by the database system with a retrieving cost of retrieving the results from the cache, wherein the processing the command or retrieving the results is further based on the comparison result. Creamer et al. teaches comparing a processing cost of processing the command by the database system with a retrieving cost of retrieving the results from the cache, wherein the processing the command or retrieving the results is further based on the comparison result (Creamer et al. [0060] "In one embodiment of the invention, the cost of removal for a cache entry 28 is calculated using all three of these components. In this case the following equation is used: cost of removal=(0.3.times.recency cost)+(0.3.times.frequency cost)+(0.4.times.time cost)"). The approach Creamer et al. takes is to remove cached data based on a cost analysis, including how long it took to execute the command (the "time cost"). By doing this Creamer et al. is constantly performing a comparison between the cost of keeping data in the cache and having to retrieve it from the disk.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Li et al. with Creamer et al., that in order to base what is kept within a cache on how long it took to generate that data, they would combine the cost of removal calculations from Creamer et al. with the cache manager from Li et al.
Regarding claim 6, 16, and 19, Li et al. teaches receiving, at the database system, a query (Li et al. [0052] "the cache manager 114 can receive an I/O operation to read data from or write data to a data object 104 specified in the received I/O operation."); Li et al. has been shown to receive I/O operations, which a query qualifies as. 
Li et al. already teaches using a unique identifier to reference a table (see remarks on claim 1), and thus teaches wherein the generated database command results from replacing the name of the table by the identifier in the subquery. However Li et al. does not teach determining, by a query planner of the database system, a query plan for the query, the query plan comprising a subquery referencing the table. Creamer et al. teaches determining, by a query planner of the database system, a query plan for the query, the query plan comprising a subquery referencing the table (Creamer et al. [0048] "the query manager 15 sends at Step 57 the query segments to the cache manager 18, which retrieves at Step 58 the search result 32 for each query segment 30 from the cache file store 36").
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Li et al. with Creamer et al., that in order to break queries up into subqueries and process them using table identifiers, they would combine the query segmentation and processing from Creamer et al. with the table unique identifier approach from Li et al.
Regarding claim 7, Li et al. does not teach wherein the query plan comprises multiple subqueries referencing different tables, the method further comprising identifying the subquery using the name of the table. Creamer et al. teaches wherein the query plan comprises multiple subqueries referencing different tables, the method further comprising identifying the subquery using the name of the table (Creamer et al. [0047] "The query manager 15 then divides at Step 56 the query 24 up into query segments 30"). Creamer et al. is shown here dividing the query into query segments. Li et al. has already been shown referencing tables, and neither Li et al. nor Creamer et al. are limited to referencing a single table.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Li et al. with Creamer et al., that in order to break queries up into subqueries and process them using table identifiers, they would combine the query segmentation and processing from Creamer et al. with the table unique identifier approach from Li et al.
Regarding claim 8, the combination of Li et al. and Creamer et al. for claim 6, the parent of claim 8, already shows queries getting broken up into sub-queries and the usage of unique identifiers to reference the table or tables accessed by those queries for determination of whether they can be retrieved from the cache or must be pulled from the database. The one-to-multiple (claim 7) or multiple one-to-one (claim 8) links between sub-queries and tables, which impose additional limitations upon claim 6, do not overcome the obvious combination of the split up queries from Creamer et al. with the use of unique identifiers for tables from Li et al. Thus, Li et al. teaches replacing the name of the table by the identifier in the further subquery (Li et al. [0026] "Each data table in the database can be stored in its own data object 104.", Li et al. [0020] "Regardless of the nature and structure of the data in a data object 104, the data object can be identified by a universally unique identifier (UUID).") but does not teach wherein the query plan comprises further subqueries referencing the table, the method further comprising generating a further database command for each of the further subqueries, and repeating the determining if the cache comprises results of a same command with the same identifier and the processing for each of the further generated commands. Creamer et al. teaches wherein the query plan comprises further subqueries referencing the table, the method further comprising generating a further database command for each of the further subqueries, and repeating the determining if the cache comprises results of a same command with the same identifier and the processing for each of the further generated commands (Creamer et al. [0047] "The query manager 15 then divides at Step 56 the query 24 up into query segments 30").
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Li et al. with Creamer et al., that in order to break queries up into subqueries and process them using table identifiers, they would combine the query segmentation and processing from Creamer et al. with the table unique identifier approach from Li et al.
Regarding claim 9, Li et al. teaches identifying in the further subqueries, subqueries referencing tables which are shared with other database systems (Li et al. [0044] " communication interface 420 can also represent a host adapter configured to facilitate communication between computing system 400 and one or more additional network or storage devices via an external bus or communications channel."); and repeating the determining a unique identifier for each distinct table of the tables referenced in the identified subqueries (Li et al. [0020] "Regardless of the nature and structure of the data in a data object 104, the data object can be identified by a universally unique identifier (UUID).").
Li et al. does not teach wherein the query plan comprises further subqueries referencing different tables of the database system, the method further comprising: repeating the generating, the determining if the cache comprises results of a same command with the same identifier, and the processing for each of the identified subqueries. Creamer et al. teaches wherein the query plan comprises further subqueries referencing different tables of the database system, the method (Creamer et al. [0047] "The query manager 15 then divides at Step 56 the query 24 up into query segments 30") further comprising: repeating the generating, the determining if the cache comprises results of a same command with the same identifier, and the processing for each of the identified subqueries (Creamer et al. [0048] "the query manager 15 sends at Step 57 the query segments to the cache manager 18, which retrieves at Step 58 the search result 32 for each query segment 30 from the cache file store 36").
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Li et al. with Creamer et al., that in order to process subqueries using unique table identifiers across multiple systems, they would combine the query segmentation and processing from Creamer et al. with the table unique identifier approach and networked communications from Li et al.
Regarding claim 12, Li et al. does not teach wherein determining the identifier comprises applying a hash function on the current content of the table for generating the identifier. Creamer et al. teaches wherein determining the identifier comprises applying a hash function on the current content of the table for generating the identifier (Creamer et al. [0014] "Preferably in this case, the database cache manager further comprises a hashing module arranged to create hash keys of the keys stored in the cache entries, which enables efficient searching of data stored in the cache by the cache manager."). While Li et al. describes determining an object identifier of the data object it is silent as to the method to do so (Li et al. [0053] "the cache manager 114 can determine an object identifier (e.g., UUID) of the data object"). However, Creamer et al. proposes using a hash function to allow for efficient searching.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Li et al. with Creamer et al., that in order to be able to easily search on object’s unique identifiers, they would combine the hashing function from Creamer et al. with the table unique identifiers from Li et al.
Regarding claim 13, Li et al. does not teach wherein the cache comprises a lookup table having textual descriptions of queries as keys and results of the queries as values, wherein determining if the cache comprises the results of the command comprises creating a textual description of the command and querying the lookup table using the textual description. Creamer et al. teaches wherein the cache comprises a lookup table having textual descriptions of queries as keys and results of the queries as values, wherein determining if the cache comprises the results of the command comprises creating a textual description of the command and querying the lookup table using the textual description (Creamer et al. [0015] "The hashing module may be arranged to create hash keys and to populate a hash map with the created hash keys. In this case the cache manager may be arranged to use the hash keys to search the cache for the results to a query.", Creamer et al. [0045] "A hash key (not shown) is generated by the hash module 31 using a hash function, which is an algorithm which is known in the art, which maps a large data set of variable length, in this case the cache key 40, into a smaller data set of fixed length.").
As Creamer et al. notes in paragraph [0045], a hash function takes a variable length value and turns it into a fixed length one. While Creamer et al. does not explicitly tie a textual description to caches, the states function of creating and then using a hash to identify caches teaches using a textual description to calculate a hash which is then used as a means of identification.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Li et al. with Creamer et al., that in order to use text strings as the source for generating unique identifiers, they would combine the hashing function of string data from Creamer et al. with the table unique identifiers from Li et al.
Regarding claim 20, Li et al. teaches a method for processing data of a database system, the database system being configured to connect to a centralized cache shared with other database systems (Li et al. [0021] "a database application may store its data tables (user accessible) in corresponding data objects 104 on the disk storage system 102", Li et al. [0022] " the shared cache module 106 can serve as a global cache to cache frequently accessed data within the data object (workloads) of the datacenter 102."), the method comprising receiving a request for processing data of multiple tables of the database systems (Li et al. [0052] "the cache manager 114 can receive an I/O operation to read data from or write data to a data object 104 specified in the received I/O operation."); for each of the multiple tables, determining a unique identifier of a version the table using a common identification method of the database systems (Li et al. [0020] "Regardless of the nature and structure of the data in a data object 104, the data object can be identified by a universally unique identifier (UUID)."); and generating a database command for processing data of the multiple tables, the command referencing the multiple identifiers (Li et al. [0030] "Each entry 206 can include a data block list 212 that records identifiers of unique data blocks cached in the associated partition.", Li et al. [0056] "For a read operation, data that is already cached can be read from the cache partition.").
Li et al. does not teach decomposing the command into multiple subcommands that independently process tables of the multiple tables; determining if the cache comprises results of the same command or results of each of the subcommands; in case the results of the subcommands and the command are not present in the cache, processing the generated command; in case the results of the generated command are not present in the cache and the results of at least one of the subcommands are present in the cache: processing the at least one of the subcommands or retrieving their results from the cache, processing the subcommands for which the results are not present in the cache, and combining the results of the subcommands in accordance with the command in order to obtain the results of the command; in case the results of the generated command are present in the cache processing the command or retrieving its results from the cache. Creamer et al. teaches decomposing the command into multiple subcommands that independently process tables of the multiple tables (Creamer et al. [0047] "The query manager 15 then divides at Step 56 the query 24 up into query segments 30"); determining if the cache comprises results of the same command or results of each of the subcommands (Creamer et al. [0048] "the query manager 15 sends at Step 57 the query segments to the cache manager 18, which retrieves at Step 58 the search result 32 for each query segment 30 from the cache file store 36"); in case the results of the subcommands and the command are not present in the cache, processing the generated command (Creamer et al. [0049] "If the cache manager 18 is unable to identify at Step 74 a cache key 40 for a particular query segment 30 [...] the cache manager 18 sends at Step 82 the query segment 30 back to the management module 14 so that the database 12 can be queried at Step 84 directly in order to obtain at Step 80 the search result 32"); in case the results of the generated command are not present in the cache and the results of at least one of the subcommands are present in the cache (Creamer et al. [0049] "The cache manager 18 then moves on to the next query segment 30, and iterates (not shown) this process until the whole query 24 has been searched."): processing the at least one of the subcommands or retrieving their results from the cache, processing the subcommands for which the results are not present in the cache, and combining the results of the subcommands in accordance with the command in order to obtain the results of the command (Creamer et al. [0048] "Once a search result 32 for each query segment 30 has been obtained, either from the cache 16, or by querying the database 12, those search results 32 are combined at Step 60 to produce an overall query result 26."); in case the results of the generated command are present in the cache processing the command or retrieving its results from the cache (Creamer et al. [0049] "If the cache manager 18 locates at Step 74 a cache key 40 […] This search result 32 is then returned at Step 80 to the management module 14.").
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Li et al. with Creamer et al., that in order to use unique identifiers for multiple tables when processing a query split into multiple subqueries, they would combine the query segmentation and processing, as well as cache checking, from Creamer et al. with the table unique identifiers from Li et al.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US PG Pub 20200175074 A1 as applied to claim 1 above, and further in view of Foster et al. US Pat 8281326 B2.
Regarding claim 11, while Li et al. ties names to data objects as set by the user, it does not provide a mapping of names to identifiers, thus it does not teach wherein the identifier of the table is determined using an ID table mapping table names to respective unique identifiers. Foster et al. teaches wherein the identifier of the table is determined using an ID table mapping table names to respective unique identifiers (Foster et al. col 7, lines 20-24, "name indicates a name of the policy that can be used by the client for routing: contract provides unique identifier to be used in the local database for the target service;"). While the context of Foster et al. is to provide mapping between a policy name and the database containing the rules which make up the policy, it would be obvious to make a mapping table as from Foster et al. which maps names to data object unique identifiers if one wanted a text searchable way to find a data object.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Li et al. with Foster et al., that in order to have a lookup table between table names and unique identifiers in a cache setting, they would combine the name to unique identifier lookup table from Foster et al. with the use of table unique identifiers in a cache from Li et al.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH ALEXANDER FISCHER whose telephone number is (571)272-2891. The examiner can normally be reached Mon-Thu 8:00-5:00, Fri 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH ALEXANDER FISCHER/Examiner, Art Unit 2163                                                                                                                                                                                                        

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163